Name: 84/287/EEC: Commission Decision of 10 May 1984 approving an amendment to the programme for the wine sector in Baden-WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  regions of EU Member States;  beverages and sugar
 Date Published: 1984-05-25

 Avis juridique important|31984D028784/287/EEC: Commission Decision of 10 May 1984 approving an amendment to the programme for the wine sector in Baden-WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 139 , 25/05/1984 P. 0043 - 0043*****COMMISSION DECISION OF 10 MAY 1984 APPROVING AN AMENDMENT TO THE PROGRAMME FOR THE WINE SECTOR IN BADEN-WUERTTEMBERG PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 84/287/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 3164/82 ( 2 ), AND IN PARTICULAR ARTICLE 5 THEREOF, WHEREAS ON 30 NOVEMBER 1982 THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY FORWARDED AN AMENDMENT TO THE PROGRAMME FOR THE WINE SECTOR IN BADEN-WUERTTEMBERG, APPROVED BY THE COMMISSION DECISION OF 13 JULY 1979, AND ON 30 APRIL AND 4 AUGUST 1983 PROVIDED ADDITIONAL INFORMATION; WHEREAS THE SAID AMENDMENT RELATES TO THE PROLONGATION OF THE SAID PROGRAMME FOR A NEW FIVE-YEAR PERIOD WITH AN INCREASE OF CAPACITIES FOR THE RECEPTION OF GRAPES AND THE TREATMENT, STORAGE, BOTTLING AND MARKETING OF WINE, PROVIDED FOR IN THE ORIGINAL PROGRAMME; WHEREAS ONLY THE PART OF THE AMENDMENT WHICH CONCERNS THE COMPLETION OF THE MEASURES PROVIDED FOR IN THE ORIGINAL PROGRAMME CAN BE APPROVED; WHEREAS THIS AMENDMENT CAN BE APPROVED ONLY FOR APPLICATIONS WITHIN THE MEANING OF ARTICLE 24 ( 4 ) OF REGULATION ( EEC ) NO 355/77; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE, HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE AMENDMENT TO THE PROGRAMME FOR THE WINE SECTOR IN BADEN-WUERTTEMBERG, FORWARDED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 30 NOVEMBER 1982 PURSUANT TO REGULATION ( EEC ) NO 355/77 AND FOR WHICH ADDITIONAL INFORMATION WAS PROVIDED ON 30 APRIL AND 4 AUGUST 1983 IS HEREBY APPROVED FOR THAT PART WHICH CONCERNS THE COMPLETION OF THE MEASURES PROVIDED FOR IN THE PROGRAMME . 2 . THE APPROVAL OF THE AMENDMENT SHALL APPLY ONLY TO PROJECTS SUBMITTED BEFORE 1 MAY 1984 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS, 10 MAY 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ( 1 ) OJ NO L 51, 23 . 2 . 1977, P . 1 . ( 2 ) OJ NO L 332, 27 . 11 . 1982, P . 1 .